       Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA

DEBORAH LAUFER, Individually,               :
                                            :
            Plaintiff,                      :
                                            :
v.                                          :            Case No.
                                            :
PANAMA CITY BEACH HOTEL LLC d/b/a           :
BEACHSIDE RESORT PANAMA CITY                :
BEACH, a Florida Limited Liability Company, :
                                            :
            Defendant.                      :
_______________________________________/ :
                                            :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

PANAMA CITY BEACH HOTEL LLC d/b/a BEACHSIDE RESORT PANAMA CITY BEACH,

a Florida Limited Liability Company, (sometimes referred to as “Defendant”), for Injunctive Relief,

and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act,

42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Alachua County, Florida, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

               the major life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

               and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

               wrist to operate. Plaintiff is also vision impaired. When ambulating beyond the

               comfort of her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff
     Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 2 of 10



           requires accessible handicap parking spaces located closet to the entrances of a

           facility. The handicap and access aisles must be of sufficient width so that she can

           embark and disembark from a ramp into her vehicle. Routes connecting the handicap

           spaces and all features, goods and services of a facility must be level, properly

           sloped, sufficiently wide and without cracks, holes or other hazards that can pose a

           danger of tipping, catching wheels or falling. These areas must be free of obstructions

           or unsecured carpeting that make passage either more difficult or impossible.

           Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

           difficulty operating door knobs, sink faucets, or other operating mechanisms that

           tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

           unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

           be at the proper height so that she can put her legs underneath to wash her hands. She

           requires grab bars both behind and beside a commode so that she can safely transfer

           and she has difficulty reaching the flush control if it is on the wrong side. She has

           difficulty getting through doorways if they lack the proper clearance.

2.         Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

           "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

           determining whether places of public accommodation and their websites are in

           compliance with the ADA.

3.         According to the county property records, Defendant owns a place of public

           accommodation as defined by the ADA and the regulations implementing the ADA,

           28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                              2
     Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 3 of 10



           Defendant owns is a place of lodging known as BEACHSIDE RESORT PANAMA

           CITY BEACH, 21905 Front Beach Rd, Panama City Beach, FL 32413, and is located

           in the County of BAY COUNTY, (hereinafter "Property").

4.         Venue is properly located in the NORTHERN DISTRICT OF FLORIDA because

           the injury occurred in this district.

5.         Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

           original jurisdiction over actions which arise from the Defendant’s violations of Title

           III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

           U.S.C. § 2201 and § 2202.

6.         As the owner of the subject place of lodging, Defendant is required to comply with

           the ADA. As such, Defendant is required to ensure that it's place of lodging is in

           compliance with the standards applicable to places of public accommodation, as set

           forth in the regulations promulgated by the Department Of Justice. Said regulations

           are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

           Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

           by reference into the ADA. These regulations impose requirements pertaining to

           places of public accommodation, including places of lodging, to ensure that they are

           accessible to disabled individuals.

7.         More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

           requirement:

           Reservations made by places of lodging. A public accommodation that owns,
           leases (or leases to), or operates a place of lodging shall, with respect to



                                               3
     Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 4 of 10



           reservations made by any means, including by telephone, in-person, or through a
           third party -
                   (i) Modify its policies, practices, or procedures to ensure that individuals
                   with disabilities can make reservations for accessible guest rooms during
                   the same hours and in the same manner as individuals who do not need
                   accessible rooms;
                   (ii) Identify and describe accessible features in the hotels and guest rooms
                   offered through its reservations service in enough detail to reasonably
                   permit individuals with disabilities to assess independently whether a
                   given hotel or guest room meets his or her accessibility needs;
                   (iii) Ensure that accessible guest rooms are held for use by individuals
                   with disabilities until all other guest rooms of that type have been rented
                   and the accessible room requested is the only remaining room of that type;
                   (iv) Reserve, upon request, accessible guest rooms or specific types of
                   guest rooms and ensure that the guest rooms requested are blocked and
                   removed from all reservations systems; and
                   (v) Guarantee that the specific accessible guest room reserved through its
                   reservations service is held for the reserving customer, regardless of
                   whether a specific room is held in response to reservations made by others.

8.         These regulations became effective March 15, 2012.

9.         Defendant, either itself or by and through a third party, implemented, operates,

           controls and or maintains websites for the Property which contains an online

           reservations system. Defendant also utilizes third party online reservations systems,

           including booking.com, hotels.com, orbitz.com and expedia.com. This term also

           includes all other websites owned and operated by Defendant or by third parties to

           book or reserve guest accommodations at the hotel. The purpose of these websites

           is so that members of the public may reserve guest accommodations and review

           information pertaining to the goods, services, features, facilities, benefits, advantages,

           and accommodations of the Property. As such, these websites are subject to the

           requirements of 28 C.F.R. Section 36.302(e).




                                               4
      Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 5 of 10



10.         Prior to the commencement of this lawsuit, Plaintiff visited the websites on October

            21, 2019, November 1, 2019, November 2, 2019 and November 3, 2019 for the

            purpose of reviewing and assessing the accessible features at the Property and

            ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her

            accessibility needs. However, Plaintiff was unable to do so because Defendant failed

            to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

            Plaintiff was deprived the same goods, services, features, facilities, benefits,

            advantages, and accommodations of the Property available to the general public.

            Specifically, the third-party booking sites the hotel uses for booking accommodations

            state that the hotel has an outdoor swimming pool, sun deck, BBQ facilities, snack

            bar, bar, free public parking, hot tub/jacuzzi, fitness center, vending machine;

            however, there is no information as to whether any or all of these hotel features are

            accessible. Booking.com made reference to four rooms labeled "Standard Double

            Queen Room - Accessible", "King Studio with Sofa Bed - Accessible", "Queen

            Room with Pool View - Accessible", "Deluxe Double Room with Balcony -

            Accessible" with no information as to what makes these rooms accessible; hotel

            amenities, room types and amenities are all listed in detail; no information was given

            about accessibility in the hotel other than the statements "Accessible parking",

            "Toilet with grab rails", "Wheelchair accessible" and "Facilities for disabled guests".

            Expedia.com had no reference to one room labeled "Deluxe Double Room, 2 Queen

            Beds, Accessible, Beach View" with the statement wheelchair accessible listed in the

            description; hotel amenities, room types and amenities are all listed in detail; no


                                              5
      Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 6 of 10



            information was given about accessibility in the hotel other than the statements

            "Accessible bathroom" and "Roll-in shower". Orbitz.com made reference to two

            rooms labeled "Deluxe Double Room, 2 Queen Beds, Accessible, Beach View" and

            "Deluxe Single Room, 1 King Bed with Sofa bed, Accessible, Beach View" with the

            statement "Wheelchair accessible" listed in the description; hotel amenities, room

            types and amenities are all listed in detail; no information was given about

            accessibility in the hotel other than the statements "Accessible bathroom" and

            "In-room accessibility". Hotels.com made reference to two rooms labeled "Deluxe

            Double Room, 2 Queen Beds, Accessible, Beach View" and "Deluxe Single Room,

            1 King Bed with Sofa bed, Accessible, Beach View" with the statement "Wheelchair

            accessible" listed in the description; hotel amenities, room types and amenities are

            all listed in detail; no information was given about accessibility in the hotel other

            than the statements "Disabled parking", "Accessible bathroom", "Wheelchair

            accessible path of travel" and "Roll-in shower".

11.         In the near future, Plaintiff intends to revisit Defendant's websites and/or online

            reservations system in order to test them for compliance with 28 C.F.R. Section

            36.302(e) and/or to utilize the websites to reserve a guest room and otherwise avail

            herself of the goods, services, features, facilities, benefits, advantages, and

            accommodations of the Property.

12.         Plaintiff is continuously aware that the subject websites remain non-compliant and

            that it would be a futile gesture to revisit the websites as long as those violations exist

            unless she is willing to suffer additional discrimination.


                                                6
      Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 7 of 10



13.         The violations present at Defendant's websites infringe Plaintiff's right to travel free

            of discrimination and deprive her of the information required to make meaningful

            choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

            humiliation as the result of the discriminatory conditions present at Defendant's

            website. By continuing to operate the websites with discriminatory conditions,

            Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

            Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

            and/or accommodations available to the general public. By encountering the

            discriminatory conditions at Defendant's website, and knowing that it would be a

            futile gesture to return to the websitesunless she is willing to endure additional

            discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

            services and benefits readily available to the general public. By maintaining a

            websiteswith violations, Defendant deprives Plaintiff the equality of opportunity

            offered to the general public. Defendant's online reservations system serves as a

            gateway to its hotel. Because this online reservations system discriminates against

            Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

            decision as to whether the facilities at the hotel are accessible.

14.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

            of the Defendant’s discrimination until the Defendant is compelled to modify its

            websitesto comply with the requirements of the ADA and to continually monitor and

            ensure that the subject websitesremains in compliance.




                                               7
      Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 8 of 10



15.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

            from the Defendant’s non-compliance with the ADA with respect to these websites.

            Plaintiff has reasonable grounds to believe that she will continue to be subjected to

            discrimination in violation of the ADA by the Defendant.

16.         The Defendant has discriminated against the Plaintiff by denying her access to, and

            full and equal enjoyment of, the goods, services, facilities, privileges, advantages

            and/or accommodations of the subject website.

17.         The Plaintiff and all others similarly situated will continue to suffer such

            discrimination, injury and damage without the immediate relief provided by the ADA

            as requested herein.

18.         Defendant has discriminated against the Plaintiff by denying her access to full and

            equal enjoyment of the goods, services, facilities, privileges, advantages and/or

            accommodations of its place of public accommodation or commercial facility in

            violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

            Defendant continues to discriminate against the Plaintiff, and all those similarly

            situated by failing to make reasonable modifications in policies, practices or

            procedures, when such modifications are necessary to afford all offered goods,

            services, facilities, privileges, advantages or accommodations to individuals with

            disabilities; and by failing to take such efforts that may be necessary to ensure that

            no individual with a disability is excluded, denied services, segregated or otherwise

            treated differently than other individuals because of the absence of auxiliary aids and

            services.


                                              8
      Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 9 of 10



19.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

             and 28 CFR 36.505.

20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

             Injunctive Relief, including an order to require the Defendant to alter the subject

             websites to make them readily accessible and useable to the Plaintiff and all other

             persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

             by closing the websitesuntil such time as the Defendant cures its violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,


                                               9
Case 1:19-cv-00273-MW-GRJ Document 1 Filed 11/12/19 Page 10 of 10




                             By: /s/ Kimberly A. Corkill, Esq.

                             Kimberly A. Corkill, Of Counsel
                             Thomas B. Bacon, P.A.
                             7 N. Coyle Street
                             Pensacola, FL 32502
                             ph. 850-375-3475
                             fx 877-828-4446
                             kimberlyatlaw@gmail.com
                             Florida Bar Id. No. 84942

                             Thomas B. Bacon, Esq.
                             Thomas B. Bacon, P.A.
                             644 North Mc Donald St.
                             Mt. Dora, FL 32757
                             ph. (850)375-3475
                             kimberlyatlaw@gmail.com
                             Florida Bar. Id. No. 84942
